Order filed February 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00103-CV
                                    ____________

                 IN THE INTEREST OF M.C.H. a/k/a B.G.H., a child


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-01153J


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The notice of
appeal was filed January 30, 2012. Appellant has established indigence or is presumed to
be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record
has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
direct the court reporter to immediately commence the preparation of the reporter’s
record and must arrange for a substitute reporter, if necessary. See Tex. R. App. P.
28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order Karyn Hobbs, court reporter for this case, to file the record in this
appeal on or before February 23, 2012. If Karyn Hobbs does not timely file the record
as ordered, the court will issue an order requiring her to appear at a hearing to show cause
why the record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a fine
and/or confinement in jail.



                                      PER CURIAM




                                             2